Citation Nr: 1031227	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-21 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from July 1974 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) from 
December 2002 and August 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a July 2007 decision, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the Court issued an order which granted an April 2009 joint 
motion for remand, vacating the Board's July 2007 decision.  A 
copy of the motion and the Court's Order has been incorporated 
into the claims folder.
 
The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a bipolar disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2005 rating decision 
that denied service connection for a bipolar disorder and 
depression.

2.  Evidence received since the November 2005 final rating 
decision includes a May 2010 private examination report that 
opines that the Veteran currently has a bipolar disorder that 
first developed during service.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a bipolar disorder has been received and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Because the previously final claim of entitlement to service 
connection for a bipolar disorder has been reopened, the Board 
need not discuss whether the notice requirements of the VCAA, as 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been 
met.

The Veteran's claim for service connection for a bipolar disorder 
was denied by an unappealed November 2005 rating decision.  
Except as provided 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The November 2005 unappealed rating decision denied the Veteran's 
claim for service connection for a bipolar disorder on the basis 
that the evidence did not show that the Veteran had a bipolar 
disorder during service and that the evidence did not show that 
the Veteran's current bipolar disorder was related to service.  

The newly submitted evidence includes a May 2010 private 
examination report in which the physician opined that the 
Veteran's bipolar disorder began during service.  Because a nexus 
to service is shown, which was not shown prior to the November 
2005 final rating decision, this newly submitted evidence is 
material to the Veteran's claim.  Because new and material 
evidence has been received, the claim of service connection for a 
bipolar disorder is reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for a bipolar disorder is reopened.


REMAND

The April 2009 Joint Motion states that the Veteran's PTSD claim 
must be remanded for a new psychiatric examination.  The Joint 
Motion also states that the Veteran's PTSD claim must be remanded 
to the RO to ask the Veteran to provide a release so that VA can 
attempt to obtain records from the Veteran's private 
psychiatrist.

Because the new psychiatric examination and the private 
psychiatric records are relevant to the Veteran's claim for 
service connection for a bipolar disorder, this claim must also 
be remanded to the RO.

Because the claims must be remanded the RO will have the 
opportunity to review the newly submitted evidence and issue a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical 
records dated from July 2008 to present.

2.  Send to the Veteran and his attorney a 
letter requesting that the Veteran provide 
the necessary authorization so that copies of 
his private psychiatric treatment may be 
obtained

3.  When the above action has been completed 
afford the Veteran a VA psychiatric 
examination.  The claims files must be 
provided to the examiner for review.  The 
examiner should review the Veteran's complete 
medical history including the service 
treatment records and the June 1983, October 
2006 and May 2010 examination reports.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not the 
Veteran has PTSD as a result of his military 
service.  The examiner should also express an 
opinion as to whether it is at least as 
likely as not that any other psychiatric 
disorder is causally linked to the Veteran's 
military service.  Supporting rationale for 
all opinions expressed should be provided.  
If the examiner disagrees with any previous 
medical opinions in the file the examiner 
should provide reasons for the difference of 
opinion.  If the Veteran fails to report for 
the VA examination, the examiner should 
provide the above requested opinions based on 
a review of the Veteran's claims files.

4.  After the above actions have been 
accomplished, the RO should readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes review of all evidence received 
since the November 2006 supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


